Citation Nr: 0426863	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  He died on June [redacted], 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which confirmed and continued a June 
1999 denial of the appellant's claim for service connection 
for the cause of the veteran's death.  The appellant filed a 
timely appeal to this adverse determination. As will be 
described in more detail below, the Board's prior decision in 
this case, dated in July 2003, was appealed by the appellant 
to the United States Court of Appeals for Veterans Claims 
(Court).  The appellant's claim is presently before the Board 
on remand from the Court.

The Board also notes that in a January 2002 rating decision, 
the RO denied the appellant eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) benefits.  That 
issue was included in a January 2002 statement of the case 
without the appellant having filed a notice of disagreement 
specifically as to that issue.  See 38 C.F.R. § 20.200 
(2003).  The appellant's then-representative filed a VA Form 
9 in which it was indicated that the appellant wanted to 
appeal all of the issues listed on the statement of the case; 
the Board construes this document as a notice of disagreement 
with the January 2002 rating decision as to eligibility for 
DEA benefits.  The issue was then included in a November 2002 
supplemental statement of the case.  However, the record 
contains no subsequently filed substantive appeal as to that 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

The Board observes that the Board's earlier decision in this 
case, dated in July 2003, was vacated and remanded by the 
Court in an Order dated in March 2004, following the filing 
of a Joint Motion for Remand by the appellant and the 
Secretary of VA earlier that same month.  This motion was 
filed, and subsequently granted, in order to ensure 
compliance with the provisions contained in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Specifically, the parties agreed that while the RO had sent 
the appellant several letters in an attempt to provide her 
with the required notice relating to the substantiation of 
her claim, those documents did not specifically inform the 
appellant of which evidence she was to provide and which 
evidence VA would seek to provide to establish her claim, and 
thus were inadequate to comply with the new stringent 
notification provisions contained in 38 U.S.C. § 5102(a) and 
38 C.F.R. § 3.159(b).  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the parties agreed that 38 C.F.R. 
§ 3.311(a)(2)(iii) was for application in this case, since 
the veteran had been diagnosed with a radiogenic disease 
prior to his death and the appellant claimed that this 
radiogenic disease was related to radiation exposure in 
service.  The parties then stated that, pursuant to this 
section, "Upon remand, appropriate steps should be taken to 
obtain a [radiation] dose estimate, 'to the extent feasible', 
or to explain why such a submission was not prepared and 
associated with the claims file."

Finally, the Board observes that several items of evidence 
with potential relevance to the issue on appeal were received 
by VA subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC) in November 2002.  
Specifically, in May 2004, VA received from the appellant a 
large packet of medical evidence to be considered in 
conjunction with her claim.  In addition, in July 2004 the 
Board received via facsimile transmission from the 
appellant's attorney a statement from a private physician, 
William E. Jones, M.D., dated in July 2004.  

As to the evidence received in July 2004, the appellant's 
attorney included a statement indicating that "It is the 
wish of the Appellant that the Board consider the attached 
new evidence without first referring it to the local 
Department of Veterans Affairs ('VA') Regional Office ('RO') 
for an initial review and a subsequent Supplemental Statement 
of the Case."  

However, as to the evidence received in May 2004, it does not 
appear that this newly-submitted evidence has been considered 
in a subsequent supplemental statement of the case or that 
the appellant has waived initial review of the evidence.  On 
the contrary, in a statement accompanying the evidence 
submitted in May 2004, the appellant specifically stated "I 
am submitting the enclosed argument and/or evidence.  Please 
remand my case to the AOJ for review of this evidence."  
(emphasis added).  The Board further observes that this 
evidence appears to be pertinent to the appellant's claim for 
service connection for the cause of the veteran's death.  As 
a consequence, the Board determines that the appellant's 
claim must be remanded for correction of this procedural 
defect as to the evidence submitted in May 2004.  See 38 
C.F.R. § 19.9 (2003); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), (holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

As a related matter, the Board observes that in his medical 
opinion dated in July 2004, Dr. Jones appears to have raised 
the issue of a new basis for entitlement to service 
connection for the cause of the veteran's death.  
Specifically, Dr. Jones noted that the appellant had given 
detailed accounts of the late veteran's exposure to aircraft 
fumes in service, and then provided an opinion regarding the 
relationship of this claimed exposure to the veteran's 
development of the chronic obstructive pulmonary disease 
(COPD) which led, in part, to his death.  As the RO has not 
yet considered or addressed this new argument, the Board 
finds that it must do so on remand.

Furthermore, the Board observes that this new line of 
argument is based in large part upon the premise that the 
veteran was exposed to excessive amounts of aircraft fumes in 
service.  Therefore, as part of its development the RO should 
undertake efforts to obtain documentation that would assist 
VA in determining whether the veteran was likely exposed to 
excessive fumes, to include the veteran's service personnel 
records (201 file or equivalent).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the appellant is advised of the 
evidence needed to establish her claim for 
service connection for the cause of the 
veteran's death, and is informed of what 
evidence, if any, is needed from her 
versus what evidence, if any, VA will 
attempt to procure.  

2.  Since the veteran was diagnosed with 
cancer of the stomach, which is a 
radiogenic disease listed at 38 C.F.R. 
§ 3.311(b), and the appellant has claimed 
that this radiogenic disease was related 
to radiation exposure in service, the RO 
should take appropriate steps to obtain a 
radiation dose estimate to the extent 
feasible, or to explain why such a 
submission need not be prepared and 
associated with the claims file.  In this 
regard, the RO should contact the 
appropriate service department or other 
appropriate government entity to 
determine whether the Air Force bases on 
which the veteran served were involved in 
the transportation of radiogenic 
materials and the likelihood that the 
veteran was exposed to radiogenic 
materials while stationed at those bases.  
If a dose estimate is obtained, the RO 
should ensure that the record reflects 
the methodology utilized by the Defense 
Threat Reduction Agency in formulating 
that dose estimate.  Further, if a dose 
estimate is obtained by the RO, it should 
ensure that all necessary development is 
accomplished in accordance with the 
provisions of 38  C.F.R. § 3.311.

3.  The RO should undertake all 
appropriate development concerning the 
appellant's newly-raised assertion that 
the veteran was exposed to aircraft fumes 
in service which caused COPD and led to 
his death.  In particular, the RO should 
request the veteran's service personnel 
records (201 file or equivalent) from the 
National Personnel Records Center and 
review these records to determine whether 
the veteran's duty activities would likely 
have resulted in frequent and/or prolonged 
exposure to aircraft fumes.  

If such exposure is established by these 
or other records, the RO should obtain a 
medical opinion regarding the etiology of 
the veteran's COPD.  Any such opinion must 
be based upon a full review of the 
veteran's claims file, and must address 
all of the relevant risk factors for 
developing respiratory disease, to include 
the veteran's documented history of 
"chronic tobacco abuse."

4.  Following this development, the RO 
should readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death, with due 
consideration given to any dose estimate 
obtained as well as any new evidence 
received since the time of the most recent 
May 2002 SOC issued for this claim.  In 
readjudicating this claim, the RO should 
also address the contention that the 
veteran was exposed to aircraft fumes in 
service which caused COPD and led to his 
death.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
attorney should be provided a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



